28 Mich. App. 604 (1970)
184 N.W.2d 500
PEOPLE
v.
ANDERSON
Docket No. 9677.
Michigan Court of Appeals.
Decided December 8, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Carl Ziemba, for defendant on appeal.
Before: HOLBROOK, P.J., and R.B. BURNS and FITZGERALD, JJ.
PER CURIAM.
Defendant, through his counsel, interrupted a jury trial on the charge of sale of *605 narcotics and tendered a plea of guilty to the reduced charge of possession of narcotics, MCLA § 335.153 (Stat Ann 1957 Rev § 18.1123). The plea was accepted, and on April 28, 1970, the defendant was sentenced to a term of 1-1/2 to 10 years imprisonment by Judge John R. Kirwan of the recorder's court. With the assistance of court-appointed appellate counsel, a timely claim of appeal has been filed in this Court and grounded on three allegations of error. It is contended that defendant did not understand the nature of the crime to which he was pleading guilty. It is contended that the lower court erred in failing to examine the defendant as to the facts of the crime and his participation in it. It is contended that the court erred in failing to examine the defendant as to the amount of marijuana alleged to be in his possession. The people have filed a motion to affirm the conviction and sentence.
This is a model plea proceeding. The defendant was thoroughly examined by the trial court judge. The record clearly demonstrates that the defendant understood the nature of the charge. Moreover, the record indicates that the trial court examined the defendant as to the facts of the crime and his participation in it, pursuant to the requirement contained in People v. Barrows (1959), 358 Mich. 267. It is true that the lower court did not examine the defendant specifically as to the quantity of marijuana alleged to be in his possession. However, this is not an element of the crime. Moreover, the defendant tendered a plea to the amended information which described the marijuana alleged to be in defendant's possession as "one tinfoil package containing 60.65 grains of bulk cannibus [sic] sativa". The motion to affirm is granted.